Citation Nr: 0917371	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  08-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an earlier effective date, prior to April 9, 
2007, for service connection for headaches.  


REPRESENTATION

Appellant represented by:	Veterans Advocacy Group


ATTORNEY FOR THE BOARD

Amy R. Grasman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska granting service connection for headaches 
and assigning an effective date of April 9, 2007.  


FINDINGS OF FACT

The Veteran filed a claim for service connection for 
headaches on April 9, 2007.  


CONCLUSION OF LAW

The appellant lacks legal entitlement to an effective date 
earlier than April 9, 2007 for service-connection for 
headaches as a matter of law.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

As the pertinent facts in this case are not in dispute and 
the law is dispositive, there is no additional evidence that 
could be obtained to substantiate the claim, and no further 
action is required to comply with the VCAA or the 
implementing regulation.  See Manning v. Prinicipi, 16 Vet. 
App. 534, 542 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA is not applicable to matters in 
which the law, and not the evidence, is dispositive).  

The Veteran first filed a claim for service connection for 
headaches on April 9, 2007.  In June 2007, the RO granted 
service connection for headaches and assigned the effective 
date as April 9, 2007.  Service connection has been in effect 
for headaches since April 9, 2007 and the Veteran seeks an 
earlier effective date.

Generally, under applicable criteria, the effective date of 
an award of benefits is either (1) the date of receipt of the 
claim or (2) the date entitlement arose, whichever is the 
later. 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2008).  Applicable laws and regulations further set out that 
the effective date of an award of direct service connection 
may be established at the day after separation from service 
or date entitlement arose, if the claim is received within 
one year of separation from service, otherwise the general 
rule applies.  38 U.S.C.A. § 5110(b)(1) (West 2002); 38 
C.F.R. § 3.400(b)(2)(i) (2008).  In this case, a claim was 
not received within one year of separation from service; 
therefore, the general rule applies.

The Board notes that regulations allow for the filing of 
informal claims.  38 C.F.R. § 3.155 (2008).  This requires 
either a communication or action that indicates the intent to 
apply for VA benefits.  VA must look to all communications 
from a claimant that may be interpreted as a formal or 
informal claim for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  But an informal claim, just 
like a formal claim, must also be in writing.  Rodriguez v 
West, 189 F.3d 1351, 1353 (Fed. Cir. 1999).

As noted above, the Veteran filed a written claim for service 
connection on April 9, 2007.  The Board can discern no 
written communication to VA in the record that remotely 
suggested the Veteran's desire to seek service connection for 
headaches before April 2007.  The Veteran asserted in the 
Notice of Disagreement received in July 2007 that the 
effective date should be February 9, 2007, the date that 
medical records documenting an increase in headaches was 
received by the RO.  The Board had reviewed all the medical 
evidence of record.  The earliest private medical record 
documenting headaches was dated February 20, 2007 and 
attached to the Veteran's April 9, 2007 claim.  The medical 
evidence of record associated with the claims file prior to 
April 2007 does not indicate intent to apply for VA benefits 
for headaches, therefore, an informal claim was not filed 
prior to April 2007.  

As such, the Board finds that a claim, either formal or 
informal, was not filed before the April 9, 2007 claim.  
Therefore, as a matter of law, the effective date of service 
connection for headaches cannot be earlier than April 9, 
2007.  

The law is dispositive in this case.  In accordance with 38 
C.F.R. § 3.400, the date of the claim, April 9, 2007, is the 
effective date of service connection for headaches.  Based on 
the foregoing, the Board finds that the appellant's claim of 
entitlement to an earlier effective date for headaches is 
without merit.  As the disposition of this claim is based on 
the law, and not on the facts of the case, the claim must be 
denied based on a lack of entitlement under the law.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


ORDER

An effective date prior to April 9, 2007 for service 
connection for headaches is denied.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


